White, J.,
specially concurring:
It will be observed that section 750 of the Municipal Code does not designate the specific date upon which payment of the license fee thereby exacted shall be made. It is by section 747 that the time of payment is definitely fixed, to-wit, “within twenty-four hours from the serving” of the notice upon the dog owner by the dog license inspector to pay the license fee. The failure to serve notice in no sense relieved the owner of the dog from the duty to pay the prescribed license fee, but he could not be liable to the penalty prescribed for non-payment, until the end of the annual period for which the license fee was exacted, or until the lapse of twenty-four hours after the service upon him of a notice, by the dog license inspector, to pay the same. In other words, no penalty could be recovered until default in payment of the license fee. As no written notice was served, and the annual period for which the license was sought to be collected had not expired, no default had occurred when the suit was brought. The fact that the owner of the dog persisted in asserting,that, he would not pay, in no sense invested the municipality with the right to *254a forfeiture of the penalty, until the time of payment arrived, and default therein occurred. The question of waiver of notice is in no sense involved. The action to recover the fine was premature and I concur in reversing the judgment.